Response to Amendment
This action is responsive to the amendment filed on 05/16/2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-26 are pending in the case.  Independent claims are 1, 11 and 22. Claims 23-26 are newly added.

Priority
Application 17096491, filed 11/12/2020 Claims Priority from Provisional Application 62940985, filed 11/27/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Baust et al. US 20210128220 A1, (hereinafter Baust) in view of Keegan et al. US 20170147192 A1, (hereinafter Keegan) in view of Veasey et al. US 20160082192, (hereinafter Veasey) in view of Kaula et al. US 20160361553 A1, (hereinafter Kaula).

As to independent claim 1, Mulcahey teaches:
	A cryogenic device comprising: 
a handpiece capable of being held by a user (See Fig. 5 with [0118] mentions a cryospray catheter, which is small enough to be capable of being held as a handpiece by the user); 
a display device configured to display one of a plurality of user-interfaces (See Fig. 13A with [0130] displays an initial screen upon system startup), the plurality of user-interfaces being associated with a plurality of cryogenic device states (See Fig. 13B with [0134] which is a second cryogenic device UI state that displays options for querying user if this is a new therapy or continuation of a therapy. Fig. 13C with [0135] shows a UI state where new therapy was selected. Fig. 13D with [0135] shows a UI state where user enters a custom ID for the new therapy); and 
a processor coupled to the display device, wherein the processor is configured to: 
generate an initial user-interface for display on the display device (See Fig. 13A with [0130] displays an initial screen upon system startup); 
determine that the cryogenic device is in a standard state (See [0134] – “Once the system has been initialized”, in other words determine that the system has been initialized via the steps disclosed in [0133], and the system is now in a post initialization state); 
generate, in response to determining that the cryogenic device is in the standard state, instructions for rendering a standard user-interface, wherein the standard user-interface is associated with the standard state (See Fig. 13K is interpreted to be a first standard user interface of the standard state. The previous figures 13A-J are states for initializing the system, thus are not standard states.); and 
cause the display device to display the standard user-interface (See Figs. 14A-P the UI states are displayed), wherein the standard user-interface comprises display elements indicating information associated with the cryogenic device (See Figs. 14A-P a plurality of displayed information is displayed on the UI), wherein the display elements comprises a cryogen status element indicating an amount of usable cryogen in a current cryogen cartridge (See Figs. 14A-P with [0183] – “cryogen tank volume remaining display 507”), and a status element for indicating a status of the cryogenic device (See Fig. 14E text “Ready to Treat”). 
	Mulcahey further teaches that in alternative embodiments, the catheter and cryogen treatment can instead be applied to e.g. the stomach (See [0220]), which would likely involve a needle based catheter being inserted into the patient’s stomach area, but Mulcahey does not explicitly teach: the handpiece comprising a cryogen pathway configured to conduct a cryogen toward a needle probe comprising one or more needles configured for insertion into a skin of a patient, wherein the cryogen is configured to deliver cryotherapy to a target tissue via the one or more needles.
	Baust explicitly teaches: the handpiece comprising a cryogen pathway configured to conduct a cryogen toward a needle probe comprising one or more needles configured for insertion into a skin of a patient, wherein the cryogen is configured to deliver cryotherapy to a target tissue via the one or more needles (See [0013] - “The probe tip is a needle-tip probe that is inserted through a wall of the stomach and directed into the pancreatic tissue”. Also see Abstract, it is a device that performs cryogen therapy).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to include cryogenic therapy to other parts of the patient’s body such as the stomach, by using a needle based catheter as taught by Baust. Motivation to do so would be for enhancing the scope of cryogenic therapy to a wider range of body parts of a patient for the good of the patient’s health.
Mulcahey does not teach that the display elements, especially the cryogen status display element, of the stand user-interface are in the form of icons, in other words Mulcahey does not teach: wherein the standard user-interface comprises an icon field comprising one or more icons indicating information associated with the cryogenic device, wherein the icon field comprises a cryogen status icon indicating an amount of usable cryogen in a current cryogen cartridge, a probe descriptor icon indicating information about the needle probe. 
Keegan teaches: wherein the standard user-interface comprises an icon field comprising one or more icons indicating information associated with the device, wherein the icon field comprises a plurality of icons (See Fig. 6 with [0046] a medical device displaying a medical parameter pane 602 together with an app selection pane 604. The UI 600 is a standard user interface comprising field of icons 606 that indicates app information installed on the device). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface containing the cryogen status display element as taught by Mulcahey to be in the form of an icon within a field of other icons that represent a variety of functionality as taught by Keegan. Motivation to do so would be for visual appeal from the use of icons to visually represent a function of a medical device. 
Mulcahey as modified by Keegan does not mention that one of the icons in the icon field is: a battery icon indicating a battery status. 
Veasey teaches: a battery icon indicating a battery status (See Fig. 9a D5 with [0169] medical injection device has a display screen that displays a low battery icon within display region 21B),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon field of Mulcahey modified by Keegan to include a battery icon indicating low battery as taught by Veasey. Motivation to do so would be for avoiding user stress from the user not knowing when the device is about to turn off due to no battery.
Mulcahey as modified by Keegan teaches the icon field as cited above but Mulcahey as modified does not mention that one of the icons in the icon field is: a probe descriptor icon indicating information about the needle probe.
Kaula teaches: a probe descriptor icon indicating information about the needle probe (See Fig. 15 with [0124] a medical device with a display screen that displays a PNE needle icon 1210 that when selected will activate a PNE needle workflow. See Fig. 17 with [0125] which explains that activating the PNE needle workflow involves displaying another GUI that shows more details about the PNE needle such as a virtual representation 1010 of the needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the icon field of Mulcahey modified by Keegan to include a probe descriptor icon that when selected, will display more information about the probe as taught by Kaula. Motivation to do so would be for intuitive and user-friendly advantages from using icons to display necessary information about an equipment.

As to dependent claim 2, Mulcahey teaches all the limitations of claim 1 as cited above.
Mulcahey does not teach: wherein the display device is disposed on the handpiece, wherein the display device comprises an LCD or OLED screen. 
Veasey teaches: wherein the display device is disposed on the handpiece (See Figs. 2a-2c, the device is holdable by hand and has a display 21), wherein the display device comprises an LCD or OLED screen (See [0067] LCD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fig. 1 device of Mulcahey to become a handheld device as taught by Bergquist. Motivation to do so would be for mobility advantage of a mobile device, and mobile devices are powerful enough at the time the invention was filed.

As to dependent claim 3, Mulcahey teaches all the limitations of claim 1 as cited above.
Mulcahey further teaches: wherein the display elements of the standard user-interface indicate information associated with a selected cryotherapy program (See Fig. 14E with [0141]. As illustrated in Fig. 14E, the UI has a plurality of displayed elements such as “lung anatomy”, “left lower lobe”, which are all related to a selected cryotherapy program), wherein the selected cryotherapy program specifies a desired cryozone volume or a number of treatment cycles (See Fig. 14E with Fig. 12 with [0142] mentions calculate a targeted amount of cryospray). 
Mulcahey does not teach that the display elements of the stand user-interface are in the form of icons, in other words Mulcahey does not teach: wherein the standard user-interface comprises an icon field comprising one or more icons indicating information associated with the cryogenic device. 
Keegan teaches: wherein the standard user-interface comprises an icon field comprising one or more icons indicating information associated with the device (See Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphical user interface of Mulcahey to include a field of icons to represent a variety of functionality as taught by Keegan. Motivation to do so would be for visual appeal from the use of icons to visually represent a function of a medical device. 

	As to independent claim 11, it is rejected under similar rationale as claim 1 as cited above.
	
As to dependent claim 12, it is rejected under similar rational as claim 2 as cited above.

As to dependent claim 13, it is rejected under similar rationale as claim 3 as cited above.

Claims 4-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Baust et al. US 20210128220 A1, (hereinafter Baust) in view of Keegan et al. US 20170147192 A1, (hereinafter Keegan) in view of Veasey et al. US 20160082192, (hereinafter Veasey) in view of Kaula et al. US 20160361553 A1, (hereinafter Kaula) in view of “Fitbit Charge 2: How to Charge Your Tracker” (hereinafter Fitbit, cited in 892 as NPL).

As to dependent claim 4, Mulcahey teaches all the limitations of claim 1 as cited above.
Mulcahey teaches cryogenic devices and further teaches: wherein the plurality of cryogenic device states comprises: 
a cycle state, wherein the cycle state is associated with the cryogenic device preparing for or performing a particular cryotherapy cycle (See Fig. 14F which illustrates a UI state where the device is performing the cryogen delivery to the patient. This is interpreted to be the claimed cycle state.); 
the standard state associated with the cryogenic device being turned ON and not in the cycling state or the charging state (See Figs. 14A-E are UI states where the device is turned on but is not currently in a cryogen dispersing mode). 
Mulcahey does not teach: a charging state, wherein the charging state is associated with a battery of the device being charged.
Fitbit, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: a charging state, wherein the charging state is associated with a battery of the device being charged (See Fig. 1 of the attached pdf document and also time frames 0:28-0:35 of the youtube video, which shows the fitbit device in the charging state and displays an enlarged battery icon);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a mobile device with battery icon as taught by Fitbit. Motivation to do so would be for letting the user know if device is currently charging and how much charge left.

As to dependent claim 5, Mulcahey as modified teaches all the limitations of claim 4 as cited above.
Mulcahey further teaches: wherein: the cycle state is associated with a cycle user-interface, wherein the cycle user-interface comprises an enlarged progress element indicating a progress of a treatment cycle (See Fig. 14F the bottom of the screen comprises enlarged text “Delivering Metered Cryospray” with a circulating light UI element next to it. The bottom of the screen is interpreted to be an enlarged progress element indicating progress.); 
Mulcahey does not teach: the charging state is associated with a charging user-interface, wherein the charging user-interface comprises an enlarged battery indicator element; and 
Fitbit, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: the charging state is associated with a charging user-interface, wherein the charging user-interface comprises an enlarged battery indicator element (See Fig. 1 of the attached pdf document and also time frames 0:28-0:35 of the youtube video, which shows the fitbit device in the charging state and displays an enlarged battery icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a mobile device with battery icon as taught by Fitbit. Motivation to do so would be for letting the user know if device is currently charging and how much charge left.

As to dependent claim 6, Mulcahey as modified teaches all the limitations of claim 5 as cited above.
Mulcahey further teaches: wherein the cycle user-interface further comprises the status element (See Figs. 14F, 14G, 14H, the status element on the bottom edge of the UI is always displayed even during the delivery procedure). 

As to dependent claim 7, Mulcahey as modified teaches all the limitations of claim 5 as cited above.
Mulcahey further teaches: wherein the enlarged progress element comprises a count-down timer or a count-up timer (See Fig. 14A with [0185] – “When a spray dose is initiated, this indicator may count down to zero. Once it reaches zero, the spray automatically stops and an audible beep may sound.”). 

As to dependent claim 15, it is rejected under similar rational as claim 4 as cited above.

As to dependent claim 16, it is rejected under similar rational as claim 5 as cited above.

As to dependent claim 17, it is rejected under similar rational as claim 6 as cited above.

As to dependent claim 18, it is rejected under similar rational as claim 7 as cited above.

Claims 8-9, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Baust et al. US 20210128220 A1, (hereinafter Baust) in view of Keegan et al. US 20170147192 A1, (hereinafter Keegan) in view of Veasey et al. US 20160082192, (hereinafter Veasey) in view of Kaula et al. US 20160361553 A1, (hereinafter Kaula) in view of “Fitbit Charge 2: How to Charge Your Tracker” (hereinafter Fitbit, cited in 892 as NPL) in view of Watabe et al. US 20170040553 A1, (hereinafter Watabe).

As to dependent claim 8, Mulcahey as modified teaches all the limitations of claim 5 as cited above.
Mulcahey teaches the cycle user interface and the standard user-interface, while Fitbit teaches the charging user-interface as cited above, but Mulcahey as modified does not teach: wherein the cycle user-interface and the standard user-interface are in a first orientation, and wherein the charging user-interface is in a second orientation, the first orientation being different from the second orientation, wherein the first orientation comprises a 180-degree rotation of the second orientation. 
Watabe, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: wherein the first and second user interfaces are in a first orientation (See [0713] discloses the orientations landscape mode and portrait mode. It is up to the user for orienting a first user interface in a landscape mode, and also orienting a second user interface in the landscape mode. For example Fig. 5A could be the first interface, and Fig. 5B could be the second interface), and wherein the third user-interface is in a second orientation (See [0713] discloses gyroscope for configuring orientation. See Fig. 5D which could be the third user interface and user has a choice of orienting it as a portrait mode [i.e. second orientation]), the first orientation being different from the second orientation (See [0713] landscape vs portrait orientation), wherein the first orientation comprises a 180-degree rotation of the second orientation (See [0713] which discloses landscape and portrait mode, which is well understood to have a 180 degree rotation difference relative to each other).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a handheld device with orientation adjustment functionality as taught by Watabe. Motivation to do so would be for user convenience in choosing how to hold the mobile device and view the content appropriately.

As to dependent claim 9, Mulcahey as modified teaches all the limitations of claim 5 as cited above.
Mulcahey teaches the cryogenic device and standard user interface as cited above but Mulcahey as modified does not teach: wherein the processor is further configured to: receive data from one or more accelerometers of the cryogenic device; 
determine, based on the received data, an orientation of the cryogenic device; and 
orient the standard user-interface in a manner consistent with the orientation of the cryogenic device. 
Watabe, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: wherein the processor is further configured to: receive data from one or more accelerometers of the device (See [0713] – “When a detection device including a sensor for detecting inclination, such as a gyroscope or an acceleration sensor”, in other words receive data from accelerometer); 
determine, based on the received data, an orientation of the device (See [0713] – “display on the screen of the display portion 3504 can be automatically switched by determining the orientation of the multifunction terminal 3500”); and 
orient the user-interface in a manner consistent with the orientation of the device (See [0713] – “display on the screen of the display portion 3504 can be automatically switched by determining the orientation of the multifunction terminal 3500”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahey to include orientation sensor and adjustments as taught by Watabe. Motivation to do so would be for user convenience in choosing how to hold the mobile device and view the content appropriately.

As to dependent claim 19, it is rejected under similar rational as claim 8 as cited above.

As to dependent claim 20, it is rejected under similar rational as claim 9 as cited above.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Baust et al. US 20210128220 A1, (hereinafter Baust) in view of Keegan et al. US 20170147192 A1, (hereinafter Keegan) in view of Veasey et al. US 20160082192, (hereinafter Veasey) in view of Kaula et al. US 20160361553 A1, (hereinafter Kaula) in view of Niiyama et al. US 20200097226 A1, (hereinafter Niiyama).

As to dependent claim 10, Mulcahey teaches all the limitations of claim 1 as cited above.
Mulcahey further teaches: wherein the plurality of cryogenic device states comprises an error state associated with an error user-interface (See Fig. 14I which illustrates an error message saying the spray was interrupted), wherein the error user-interface comprises a first portion comprising a graphic indicating a error (See Fig. 14I where the error message window has an error graphic on the top right corner of the window) and a second portion comprising an enlarged status element indicating the particular error (See Fig. 14I enlarged text saying “Spray Interrupted”), wherein the first portion and the second portion are non-overlapping portions of the error user-interface (See Fig. 14I the error graphic and the enlarged text are a certain distance from each other). 
Mulcahey as modified does not teach that the first portion comprises an icon indicating a particular error.
Niiyama, which is pertinent to the problem solved due to disclosure of indicative graphical icons, teaches: the first portion comprises an icon indicating a particular error (See Fig. 5 with [0085] error icons indicating a particular error).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahey to include error icons as taught by Niiyama. Motivation to do so would be for an indication to the user of what type of error it is.

As to dependent claim 21, it is rejected under similar rational as claim 10 as cited above.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Baust et al. US 20210128220 A1, (hereinafter Baust) in view of Keegan et al. US 20170147192 A1, (hereinafter Keegan) in view of Veasey et al. US 20160082192, (hereinafter Veasey) in view of Kaula et al. US 20160361553 A1, (hereinafter Kaula) in view of Hussain et al. US 20160266742 A1, (hereinafter Hussain).

As to dependent claim 14, Mulcahey as modified teaches all the limitations of claim 13 as cited above.
Mulcahey teaches the status element cited above but Mulcahey as modified does not teach: scrolling the textual description through the status element or breaking the textual description into smaller messages that are alternately displayed in sequence. 
Hussain, which is pertinent to the problem solved due to disclosure of modern mobile device functionality, teaches: scrolling the textual description through the element (See Fig. 10 with [0095] – “the information providing window 1010 may be scrolled.”, the window 1010 being the element with text information can be scrolled).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a handheld device with scroll functionality as taught by Hussain. Motivation to do so would be for modern smartphone capabilities such as enabled scrolling to conserve screen realestate.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Baust et al. US 20210128220 A1, (hereinafter Baust) in view of Veasey et al. US 20160082192, (hereinafter Veasey) in view of Kaula et al. US 20160361553 A1, (hereinafter Kaula) in view of in view of “Fitbit Charge 2: How to Charge Your Tracker” (hereinafter Fitbit, cited in 892 as NPL).

As to independent claim 22, Mulcahey teaches:
A method of displaying a dynamic user interface on a cryogenic device comprising a cryogen pathway configured to conduct a cryogen toward a probe (See Fig. 5 with [0113] – “The catheter is designed to transport liquid nitrogen (or other cryogen) from the console to the patient treatment site.), wherein the cryogen is configured to deliver cryotherapy to a target tissue via the needle probe (See Fig. 5 with [0113] mentions transport cryogen to the patient treatment site), the method comprising: 
displaying an initial user-interface on a display device (See Fig. 13A with [0130] displays an initial screen upon system startup); 
determining that the cryogenic device is in one of a plurality of cryogenic device states comprising a cycle state associated with the cryogenic device preparing for or performing a particular cryotherapy cycle (See Fig. 14F which illustrates a UI state where the device is performing the cryogen delivery to the patient. This is interpreted to be the claimed cycle state), and a standard state associated with the cryogenic device being turned ON and not in the cycling state or the charging state (See Fig. 14A-14E); 
generating, in response to determining that the cryogenic device is in one of the plurality of cryogenic device states, instructions for rendering one of a plurality of user-interfaces, the plurality of user-interfaces comprising: 
a cycle user-interface associated with the cycle state (See Fig. 14F status element says “Delivering Metered Cryospray”);
a standard user-interface associated with the standard state (See Fig. 14E, is interpreted to be a standard state where the device is ON and no need for any initialization steps and is not currently in a cryogen delivery cycle);
causing the display device to display one of the plurality of user-interfaces (See Figs. 13 and 14).
Mulcahey does not teach: a needle probe configured for insertion into a skin of a patient.
Baust teaches: a needle probe configured for insertion into a skin of a patient (See [0013] - “The probe tip is a needle-tip probe that is inserted through a wall of the stomach and directed into the pancreatic tissue”. Also see Abstract, it is a device that performs cryogen therapy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to include cryogenic therapy to other parts of the patient’s body such as the stomach, by using a needle based catheter as taught by Baust. Motivation to do so would be for enhancing the scope of cryogenic therapy to a wider range of body parts of a patient for the good of the patient’s health.
Mulcahey as modified does not teach: display device disposed on a handpiece of the cryogenic device.
Veasey teaches: display device disposed on a handpiece of the device (See Figs. 2a-2c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahey to be a handheld device as taught by Veasey. Motivation to do so would be for convenience when carrying the device from one place to another.
Mulcahey as modified does not teach: wherein the standard user-interface comprises a probe descriptor element indicating characteristics of the needle probe.
Kaula teaches: a probe descriptor element indicating characteristics of the needle probe (See Fig. 17 virtual representation 1010 illustrates characteristics of the needle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahey to include a probe descriptor icon that when selected, will display more information about the probe as taught by Kaula. Motivation to do so would be for intuitive and user-friendly advantages from using icons to display necessary information about an equipment.
Mulcahey as modified does not teach: a charging state associated with a battery of the cryogenic device being charged;
A charging user-interface associated with the charging state.
Fitbit teaches: a charging state associated with a battery of the cryogenic device being charged (See Fig. 1 of the attached pdf document and also time frames 0:28-0:35 of the youtube video, which shows the fitbit device in the charging state and displays an enlarged battery icon).
A charging user-interface associated with the charging state (See Fig. 1 of the attached pdf document and also time frames 0:28-0:35 of the youtube video, which shows the fitbit device in the charging state and displays an enlarged battery icon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mulcahey to become a mobile device with battery icon as taught by Fitbit. Motivation to do so would be for letting the user know if device is currently charging and how much charge left.

As to dependent claim 23, Mulcahey as modified teaches all the limitations of claim 22 as cited above.
Mulcahey as modified does not teach: wherein the probe descriptor element indicating characteristics of the needle probe comprises indicating a number of needles of the needle probe, a configuration of the number of needles, or lengths of the number of needles.
Kaula teaches: wherein the probe descriptor element indicating characteristics of the needle probe comprises indicating a number of needles of the needle probe (See Fig. 17 with [0125], it is clear from the figure that the virtual representation 1010 indicates the characteristic of the needle probe consisting of only one needle in its body), a configuration of the number of needles (See Fig. 17 with [0125] mentions the needle 1010 is configured to be attached to connection health indicator 1270 along with EPG 1040 and trial connector 1030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahey to include a probe descriptor icon that when selected, will display more information about the probe as taught by Kaula. Motivation to do so would be for intuitive and user-friendly advantages from using icons to display necessary information about an equipment.

As to dependent claim 24, Mulcahey as modified teaches all the limitations of claim 23 as cited above.
Mulcahey as modified does not teach: wherein the probe descriptor element comprises an icon to visually indicate the needle probe.
Kaula teaches: wherein the probe descriptor element comprises an icon to visually indicate the needle probe (See Fig. 15 needle icon 1210).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcahey to include a probe descriptor icon that when selected, will display more information about the probe as taught by Kaula. Motivation to do so would be for intuitive and user-friendly advantages from using icons to display necessary information about an equipment.

As to dependent claim 25, Mulcahey as modified teaches all the limitations of claim 23 as cited above.
Mulcahey further teaches: wherein the standard user-interface further comprises a cryogen status indicator indicating an amount of usable cryogen in a current cryogen cartridge (See Figs. 14A-P with [0183] – “cryogen tank volume remaining display 507”).

Claims 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcahey et al. US 20150351822 A1, (hereinafter Mulcahey, Cited in the IDS 03/26/2021) in view of Baust et al. US 20210128220 A1, (hereinafter Baust) in view of Veasey et al. US 20160082192, (hereinafter Veasey) in view of Kaula et al. US 20160361553 A1, (hereinafter Kaula) in view of in view of “Fitbit Charge 2: How to Charge Your Tracker” (hereinafter Fitbit, cited in 892 as NPL) in view of Kim et al. US 20150304478 A1, (hereinafter kim).

As to dependent claim 26, Mulcahey as modified teaches all the limitations of claim 22 as cited above.
Mulcahey as modified does not teach: wherein the plurality of cryogenic device states further comprises a stand-by state associated with a power-saving mode, wherein a brightness of the display device is reduced.
Kim teaches: a stand-by state associated with a power-saving mode, wherein a brightness of the display device is reduced (See [0094] which teaches a blood analyzer i.e. medical device, that has screen saver settings, i.e. brightness reduced for power saving mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medical device of Mulcahey to include a screen saver mode as taught by Kim. Motivation to do so would be for efficient usage of battery life of a device.

Response to Arguments
Applicant provides amendmens and arguments on page 10 of 15 of the reply regarding the previous claim limitation “a cryogen status indicator indicating an amount of usable cryogen in a current cryogen cartridge”. The Applicant argues that Mulcahey does not teach this limitation because the cited paragraph [0088] merely mentions a cryogen tank volume remaining display 507, and fails to disclose sufficient details about it for the paragraph to teach the claim limitation. The Examiner notes that the argument is now moot since the limitation has been amended to recite “a cryogen status icon”, which necessitates the new ground of rejection cited above comprising Keegan.
Applicant provides amendments and arguments on page 11 of 15 of the reply regarding the Hussain reference being non-analogous art, thus should not be cited to teach the claimed battery icon indicating a battery status. Examiner notes that the argument is now moot since the limitation is amended to recite a battery icon instead of the previous recitation of a battery indicator element. Thus necessitates a new ground of rejection where Hussain is withdrawn and Veasey is cited to teach the limitation. Furthermore Applicant’s argument that Mulcahey is teaching the claimed probe descriptor icon and status element being in separate interfaces as depicted in Fig. 13H and 14E, and thus is does not meet the claim limitations which has been amended with limitation icon field that displays are icons on the same standard user interface. Examiner has considered the argument but is rendered moot in view of the new ground of rejection cited above comprising Kaula.
Applicant provides amendments and arguments on pages 11-12 of 15 of the reply regarding the amended claim limitation “a needle probe comprising one or more needles configured for insertion into a skin of a patient”. The Applicant argues that Mulcahey teaches the bayonet being on the proximal end for attachment to the console instead of being inserted into the skin of a patient as amended. Examiner has considered the argument but it is now rendered moot in view of the new ground of rejection cited above comprising Baust. Furthermore Mulcahey would appreciate this combination because Mulcahey paragraph [0220] says that his methods of systems could be applied to other patient body parts besides the lungs. Such body parts could be the stomach, which would require a needle based catheter to inject cryogen into.
Applicant provides arguments on pages 12-13 of 15 of the reply regarding dependent claims 2 and 12. Applicant argues that the combination of Mulcahey to Bergquist has no motivation to combine because Mulcahey teaches a large device installed on a rolling cart, while Bergquist teaches a mobile handheld device. Applicant asserts that the modification of Mulcahey with Bergquist would require a change in the basic principle of Mulcahey’s device and thus a prima facie obviousness has not been established. The argument is moot because Bergquist is withdrawn and Veasey is cited to teach the claim limitation, and Veasey was necessitated as explained above.
Applicant’s amendment and argument on pages 13-14 of 15 of the reply regarding independent claim 22 and newly added dependent claims 23-26 has been considered but are rendered moot in view of the new ground of rejection.

Conclusion



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171